Citation Nr: 9907375	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sons and D. D.



INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  The veteran passed away on September 25, 1989.  

In September 1991, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for the cause of the 
veteran's death.  

This matter is before the Board on appeal from n May 1995 
rating decision by the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO denied 
the appellant's application to reopen the claim for service 
connection for the cause of the veteran's death.  

The Board issued a decision in this appeal in October 1997.  
The Board denied reopening the claim for service connection 
for the cause of the veteran's death.  

In January 1999, the U.S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) vacated the Board's October 
1997 decision.  The decision was based on the definition of 
new and material evidence that has now been rejected by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F3d. 1356 (Fed. Cir. 
1998).  

This decision replaces the decision vacated by the Court.  

The appellant has withdrawn her claim for nonservice-
connected death pension benefits.  38 C.F.R. § 20.204 (1998).  





FINDINGS OF FACT

1.  In September 1991, the Board denied the appellant's claim 
for service connection for the cause of the veteran's death.  

2.  The evidence obtained or submitted to reopen the 
appellant's claim includes copies of service records, 
additional medical evidence, statements in support of the 
claim and personal hearing testimony.  

3.  The foregoing evidence is either cumulative, or does not 
bear directly and substantially upon the specific matter 
under consideration and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The September 1991 Board decision denying the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7103 
(West 1991); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence to reopen the appellant's claim 
for the cause of the veteran's death has not been submitted; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant argues that the claims folder does not contain 
all of the veteran's service medical records.  She maintains 
that the service medical records, which document a frostbite 
injury during World War II, have been lost or destroyed.  

The claims folder shows the RO obtained all available service 
medical records in April 1946 in connection with the 
veteran's original service connection claim for chronic 
stomach problems and residuals of an eye injury.  The fire at 
the National Personnel Records Center (NPRC) did not occur 
until 1973, and the veteran's service medical records were 
not at that facility at the time of the fire.  In addition, 
the RO requested additional clinical records through the 
Demobilized Personnel Records Branch in June 1946.  The July 
1946 response shows there were no additional service medical 
records.  

In his March 1946 application for VA compensation, the 
veteran did not claim frostbite, a thermal injury, or 
bilateral knee injuries.  He claimed service connection for 
an eye disability and chronic stomach problems.  He reported 
treatment for chronic stomach problems (gastritis) beginning 
in 1944 at Baxter General Hospital, Spokane, Washington.  He 
reported hospitalization for "reg. care" (related to his 
claim for service connection for stomach problems) at the 
251st General Hospital, France, in February 1945, and 
treatment at the 197th General Hospital, Mourmelan, France, 
in July 1945.  The veteran identified treatment for eye 
problems at Fitzsimmons General Hospital, Denver, Colorado, 
in 1944, at Camp Edwards Station Hospital, Massachusetts, in 
the winter of 1944, and at the 251st General Hospital, 
Suippes, France, (related to his claim for service connection 
for an eye injury), from February to July 1945.  

The veteran's service medical records show hospitalization 
for an eye injury in August 1943 at Station Hospital, Ft. 
Ethan Allen, Vermont, treatment for eye problems in January 
1945, while assigned to 8485-HH, hospitalization 
and treatment for gastrointestinal (GI) problems in May and 
July 1945 at the 
195th  General Hospital.  The March 1946 separation medical 
examination lists the only significant in-service diseases, 
wounds and injuries as the 1943 eye injury and the July 1945 
hospitalization for chronic gastritis.  There is no 
indication by the veteran at that time or in his service 
medical records that he sustained a thermal injury or had 
been hospitalized for frostbite during active service.  

Although two of the witnesses testified that the veteran 
related having been hospitalized at least once during active 
service, these witnesses did not testify that the veteran 
stated the hospitalization was for a thermal injury.  
Transcript, pp. 22-23 (Jul. 1997).  One witness stated there 
may be existing photographs that would show the veteran was 
hospitalized during active service.  That witness testified 
that such photographs would be submitted into evidence at a 
later date, but these have not been submitted.  Tr., p. 23.  
A former World War II nurse testified that from her 
experience treating injured front line soldiers during that 
time, they were not necessarily treated for cold injuries at 
field hospitals since they treated only life threatening 
casualties.  Tr., pp. 28-29.  She testified that most 
participants would not likely have been treated for cold 
injuries and she related a medical book example statistic for 
documentation of trenchfoot, which occurred in 12-to-14 
percent per one thousand troops.  Tr., p. 29.  She testified 
that it was possible that the veteran had been treated for 
some sort of cold injury that had not been documented.  Tr., 
pp. 29-30.  However, she also testified that she did not 
treat the veteran during active service and that she would 
not have known had she treated him.  Tr., p. 31.  She also 
testified she did not treat the veteran after active service.  
Tr., p. 32.  

The above evidence establishes that the RO requested and 
obtained all the veteran's available service medical records 
and that it is not likely that there exists additional 
service medical treatment records showing treatment for the 
claimed injury.  

In September 1991, the Board denied service connection for 
the cause of the veteran's death.  The evidence of record at 
that time included all available service medical records, 
post-service medical evidence, a Certificate of Death 
and statements in support of the claim.  

The service medical records show no frostbite injury or 
medical findings showing cardiovascular disease.  These 
records show treatment for GI problems and an eye injury for 
which the veteran was hospitalized.  The March 1946 
separation medical examination lists the medical problems 
incurred during active service but it does not show any 
history of frostbite injury or treatment of the lower 
extremities due to a thermal injury.  Medical examination at 
that time showed the cardiovascular system and the lower 
extremities were normal.  An April 1947 VA hospitalization 
summary, a May 1948 examination report and a December 1958 
examination report shows treatment for chronic eye problems.  
These clinical records contain no history of in-service 
frostbite or treatment for cardiovascular problems.  The 
December 1958 records include an x-ray examination report 
showing no abnormalities of the heart or lungs.  

The Certificate of Death shows the veteran passed away on 
September 25, 1989.  The immediate cause of death is listed 
as congestive heart failure due to or as a consequence of 
arteriosclerotic heart disease.  The initial post-service 
medical evidence showing coronary artery disease or 
atherosclerotic heart or vascular disease is dated many years 
after separation.  The Board considered private medical 
statements dated in May and June 1990.  These physicians note 
that the veteran had long-standing peripheral vascular 
disease and he died from congestive heart failure related to 
his coronary artery disease.  These physicians note a prior 
history of the veteran having sustained a severe cold/thermal 
injury to both lower extremities during active service.  One 
physician opined that this injury "may have set the stage 
for [the veteran's] peripheral vascular disease."  This 
physician also stated this ultimately required complicated 
peripheral vascular surgery during which the veteran died of 
heart failure.  The other physician stated the veteran had 
multiple diseases which included diabetes mellitus, high 
blood pressure, hyperthyroidism, and dysrhythmias secondary 
to either coronary artery disease or hyperthyroidism.  This 
physician opined that the veteran's "arterial disease in his 
lower extremities [was] probably multifactoral in etiology.  
[Definitely,] there [was] a contribution to the development 
to [arterial disease] from the diabetes."  This physician 
also opined that the findings suggested there was more than 
just the diabetes and hypertension causing the veteran's 
vascular disease.  Finally, the physician stated that the 
veteran's severe hypothermic injury caused pathologic changes 
leading to the veteran's condition and part of his problem 
was a direct result of that injury.  

The Board held that the service medical records showed no 
frostbite injury or medical findings showing cardiovascular 
disease.  The Board also held that the medical opinions 
relating post-service peripheral vascular disease to an 
injury during service were based on an unsupported service 
history of frostbite or a thermal injury.  The Board 
determined that these medical opinions did not support 
service connection for arteriosclerotic heart disease because 
the medical opinions were based on a history of frostbite 
that was contrary to the evidence and circumstances of active 
service shown in the claims folder.  See Owens v. Brown, 
7 Vet.App. 429 (1995) (Court held that Board is justified in 
rejecting a physician's opinion which relies on a medical 
history from the veteran that conflicts with the service 
medical records); cf. Black v. Brown, 5 Vet. App. 177 (1993) 
(medical opinions were general conclusions based on history 
furnished by appellant and on unsupported clinical evidence 
and thus were inadequate to reopen the claim).  

The Board also held that there was no probative medical 
evidence showing the veteran's service-connected 
conjunctivitis contributed materially or substantially in 
causing his death.  The Board concluded that the evidence did 
not support service connection for the cause of the veteran's 
death.  The September 1991 Board decision denying the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1100.  

Criteria

Despite the finality of a prior Board decision, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108.  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, the VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the time the claim was last finally disallowed on any basis, 
not only since the claim was last denied on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285-286 (1996).  

Prior to the Federal Circuit's decision in Hodge v. West, 155 
F3d. 1356 (Fed. Cir. 1998), the Board conducted a two-part 
analysis in reviewing petitions to reopen previously and 
finally disallowed claims.  Manio, 1 Vet. App. at 145.  
Initially, the Board determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim was "new and material."  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

The Court had explained in Colvin that "new evidence" is 
evidence that is not "merely cumulative" of other evidence 
of record.  Id.  The Court has also explained that evidence 
is "material" where it is "relevant to and probative of 
the issue at hand" and where it is of "sufficient weight or 
significance that there is a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Colvin, 1 Vet. App. at 174.  

In Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998), the Federal 
Circuit determined that the final definition of the term 
"new and material evidence" codified at 38 C.F.R. 
§ 3.156(a), which became effective on January 22, 1991, See 
New and Material Evidence, 55 Fed.Reg. 52274 (1990), 
constituted a reasonable definition of a statutory term 
adopted by a regulation promulgated by the Secretary.  Id., 
at 1359-60, 1361-62.  The Federal Circuit specifically 
overruled the Colvin test because it impermissibly ignored 
the definition of "material evidence" adopted by VA.  Id., 
at 1362.  The Federal Circuit observed that the Colvin test 
may be inconsistent with the underlying purposes and 
procedures of the veterans' benefits statutory awards scheme 
and disapproved of this test as applied to veterans' claims.  
Id., at 1360.  However, the Federal Circuit agreed with the 
Court "that not every piece of new evidence is 'material,'" 
but emphasized "that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Id., at 1363.  

The Federal Circuit identified that "[a]lthough the 
regulation does require that the new evidence be 'so 
significant that it must be considered in order to fairly 
decide the merits of the claim,' 38 C.F.R. § 3.156(a), it is 
not clear to what extent this addresses the final ratings 
decision rather than emphasizes the importance of ensuring 
that the evidentiary record is complete before a ratings 
decision is made."  
Id., at 1363.  


Recently, the Court provided guidance regarding the proper 
application for determining whether a claimant has submitted 
new and material evidence to reopen a previously disallowed 
claim under 38 C.F.R. § 3.156(a).  

In Elkins v. West, No. 97-1534, slip op. at 7-8 (U.S. Vet. 
App. Feb. 17, 1999), the Court acknowledged that the Federal 
Circuit in Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material test, noting the 
Federal Circuit's interpretation that 38 C.F.R. § 3.156(a) 
emphasized the importance of a complete evidentiary record 
rather than the effect of the new evidence on the outcome.  
The Court noted that Hodge effectively decoupled the existing 
relationship under the Court's prior caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen, i.e., a finding that new and material 
evidence to reopen had been submitted presupposes a finding 
that a claim is well grounded.  Elkins, No. 97-1534, slip op. 
at 8.  The Court stated "that the existence of a well-
grounded claim no longer necessarily flows from a 
determination that new and material evidence has been 
presented," i.e., a claim can be reopened with new and 
material evidence even though it is not well grounded.  
Elkins, slip op. at 14-15.  

The Court held that the proper review by the Board in claims 
to reopen based on new and material evidence is as follows:  
(1) the Board must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); and, 
if so, (2) the Board must determine, as part of its review of 
the former disposition of the claim under 38 U.S.C.A. § 5108, 
whether the claim is well grounded based upon all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence; and, if so, (3) the Board 
should evaluate the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  Elkins, slip 
op. at 15; see Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Vet. App. Feb. 17, 1999) (where 



the Court notes that the Federal Circuit's decision in Hodge 
required replacement of the two-step Manio test with the new 
three-step test announced in Elkins; the Court also 
specifically set out the new test to be followed).  

The Court held that Board determinations on reopening 
generally will no longer be considered to involve a question 
of law to be reviewed on a de novo basis versus a deferential 
standard of review because, under Hodge, a determination 
whether the additional evidence is new and material is 
governed by the tests already set forth in 3.156(a), which 
are applied to the same evidence presented in support of 
reopening.  Rather, the Court concluded that the same 
standard of review should generally apply to reviewing the 
application of both tests in 38 C.F.R. § 3.156(a) to a 
particular case; therefore, determinations will now generally 
be reviewed under a deferential standard and that the 
standard will ordinarily be the "clearly erroneous" standard.  
Elkins, No. 97-1534, slip op. at 9-13 (emphasis added) (the 
Court recognized that circumstances in an individual case, 
where a determination that evidence is or is not new and 
material under the tests in 38 C.F.R. § 3.156(a), may call 
for application of a de novo or "arbitrary and capricious" 
standard of review as a matter of regulatory interpretation); 
see Winters, No. 97-2180, slip op. at 5; cf. Hodge, at 1363 
(the Federal Circuit recognizing that there may be 
situations, in which, not every piece of new evidence would 
be material under the tests in 38 C.F.R. § 3.156(a)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is generally to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  




Analysis

Initially, the Board notes the RO included 38 C.F.R. 
§ 3.156(a) in the August 1995 statement of the case.  In 
deciding that the evidence submitted to reopen the claim was 
not new and material, the RO did not specifically rely on the 
Colvin materiality element of the new-and-material test, 
which has been overruled in Hodge.  Although it is not clear 
whether the RO should consider the claim to reopen in the 
first instance, post-Hodge, the Board finds that 
consideration of the claim at this time will not prejudice 
the appellant.  The appellant has been provided the statutory 
and regulatory provisions applicable to this claim.  The 
appellant has been given adequate notice of the need to 
submit evidence and argument on the question of new and 
material evidence to reopen the claim.  The appellant and 
several witnesses also provided testimony in support of the 
claim at the July 1997 personal hearing.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).  

The evidence obtained since the prior final disallowance 
includes copies of service records, copies of additional 
medical evidence, statements in support of the claim and 
personal hearing testimony.  

The appellant has submitted copies of the veteran's service 
records in support of her claim.  These are duplicate copies 
of the service records contained in the claims folder at the 
time of the September 1991 decision.  There is also a copy of 
a February 1944 service department record showing the veteran 
was awarded the Good Conduct Medal.  This document is new in 
the sense that it was not previously of record at the time of 
the prior denial; however, it is cumulative of evidence in 
the other service records showing the veteran was awarded the 
Good Conduct Medal.  This information was of record and 
considered at the time of the Board's prior denial.  This 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of the claimed in-
service injury.  These records do not include awards or 
decorations, such as the Purple Heart Medal, showing the 
veteran had been injured while in combat action with the 
enemy.  

Consequently, the Board finds that the additional service 
records are duplicate copies or include evidence that is 
cumulative of evidence previously considered.  This evidence 
is not new.  38 C.F.R. § 3.156(a).  

The appellant has submitted copies of the May and June 1990 
private medical statements.  These medical opinions were 
previously of record and considered by the Board at the time 
of the September 1991 decision.  These opinions are duplicate 
copies of evidence previously considered by the Board.  This 
evidence is not new.  38 C.F.R. § 3.156(a).  

The appellant has submitted copies of medical records from 
the Lancaster General Hospital showing the veteran was 
admitted in September 1989 for treatment of acute cellulitis 
of both feet.  They show the veteran underwent vascular 
surgery secondary to peripheral vascular insufficiency with 
gangrene.  They also show the veteran died during the 
procedure.  These records include the autopsy report, 
pathology report and a medical bill.  These additional 
private medical records were not of record at the time of the 
Board's prior denial.  However, this evidence is not "new" 
because it relates to medical evidence of the veteran's post-
service condition prior to his death, which had been included 
in evidence previously of record and considered by the Board.  
The June 1990 medical statement from the veteran's treating 
physician stated that the veteran had been suffering from 
severe peripheral vascular disease with gangrenous changes 
involving his left lower extremity, which required 
complicated peripheral vascular surgery.  This evidence is 
cumulative of the prior medical statements regarding the 
veteran's physical condition in 1989, and it does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the claimed in-service injury or 
that the veteran's death is service-related.  This evidence 
is also not material, insofar as, it does not bear directly 
and substantially upon the specific question whether the 
veteran sustained frostbite or a thermal injury during his 
active service, or that the development of peripheral 
vascular disease and insufficiency with acute cellulitis and 
gangrene in the feet is related to prior thermal exposure.  
In fact, the death summary states the veteran had been 
admitted with severe diabetes mellitus "and peripheral 
vascular disease secondary to his diabetes mellitus."  The 
evidence previously of record included the March 1946 
separation medical examination.  It showed the cardiovascular 
system and skin was normal and it lists the only significant 
in-service diseases, wounds and injuries as the 1943 eye 
injury and the July 1945 hospitalization for chronic 
gastritis.  When these additional records are considered 
alone or in connection with evidence previously assembled, 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim because they 
do not contribute to a more complete picture of the 
circumstances surrounding the origin of the claimed in-
service injury or as to whether the veteran's death is 
service-related.  The Board finds that this evidence is not 
new and material.  38 C.F.R. § 3.156(a).  

The appellant has submitted copies of correspondence sent by 
The White House, a copy of a VA news release, copies of an 
article from the Army Times and copies of private 
photographs.  The photographs are not new because they are 
cumulative of prior evidence already establishing that the 
veteran served on active duty, including in the European 
Theater of Operations, during World War II.  The 
correspondence sent by the White House and the VA news 
release is not material because it does not bear directly and 
substantially upon the specific matter under consideration in 
this case.  The copy of an article from the Army Times 
contains information regarding requisite proof needed to 
establish a combat injury or disease.  This article is not 
new because the laws and regulations in existence at the time 
of the Board's prior decision contemplated the use of 
satisfactory lay testimony to establish that a disease or 
injury had been sustained during combat in the absence of 
official records.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.303(d).  This evidence also does not bear directly and 
substantially upon the specific matter under consideration 
because it does not contribute to a more complete picture of 
the circumstances surrounding the veteran's combat status 
during active service.  The Board noted in its decision the 
prior contention that the veteran sustained a thermal injury 
during combat action with the enemy.  

The evidence previously assembled did not support the claim 
that he served in combat action with the enemy.  The 
veteran's service records did not show that he received 
awards or decorations supporting the claim that he 
participated in combat with the enemy.  The veteran's WD AGO 
Form 53-55 showed he served as a chief clerk and received no 
wounds in action.  The service medical records showed no 
frostbite injury, knee injury or medical findings showing 
cardiovascular disease.  The March 1946 separation medical 
examination showed no history of frostbite injury or 
treatment of the lower extremities due to a thermal injury.  
Medical examination at that time showed the cardiovascular 
system and the lower extremities were normal.  The post-
service medical evidence during the several years following 
separation did not show cardiovascular disease or chronic 
residual injury to the lower extremities secondary to in-
service frostbite.  This additional evidence, either alone or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim  The Board finds that this 
evidence is not new and material.  38 C.F.R. § 3.156(a).  

The appellant submitted an undated statement from a local 
pharmacist which was received in August 1997.  The pharmacist 
states he has operated a pharmacy for over thirty-five years 
and had known the veteran for many of these years.  He stated 
he learned of the veteran's bilateral knee problems.  He also 
stated that the veteran required many prescriptions from his 
physicians related to his knee problems, which were sustained 
during the war.  It is clear from the statement that his 
knowledge of wartime knee injury is not based on his own 
firsthand knowledge.  This is not new because the evidence 
previously assembled included August 1990 statements from the 
claimant that the veteran sustained wounds to the knees and 
left eye secondary to an enemy bomb blast, which caused him 
to freeze in the snow, and that he had residual knee and eye 
disability since that time.  


This evidence also does not bear directly and substantially 
upon the specific matter under consideration because it does 
not contribute to a more complete picture of the 
circumstances surrounding the nature of the claimed injuries 
such as whether they were related to frostbite or whether the 
post-service knee problems were associated with 
cardiovascular disease.  The pharmacist does not identify the 
nature of the veteran's knee problems or identify the nature 
of the medications prescribed or state that such medications 
were for treatment of problems caused by frostbite or a 
thermal injury.  It does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's post-service cardiovascular disease.  In addition, 
this evidence is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The service medical records, including the March 1946 
separation medical examination, showed no evidence of knee 
injury or combat wounds.  When this statement is considered 
alone or in connection with evidence previously assembled, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim because it does not 
contribute a more complete picture of the circumstances 
surrounding the origin of the claimed in-service injury or as 
to the cause of the veteran's death.  The Board finds that 
this evidence is not new and material.  38 C.F.R. § 3.156(a).  

The statements and personal hearing testimony from the 
appellant and several family members is cumulative of the 
statements from the appellant previously considered by the 
Board in the September 1991 decision.  The witnesses 
testified that the veteran had chronic lower extremity 
problems and other medical problems for many years following 
active service.  Tr., pp. 6-8, 10, 15-20.  These witnesses 
also related a history from the veteran of having been frozen 
in the snow during World War II and having sustained severe 
knee injuries when medical personnel found him and 
straightened out his legs.  Tr., pp. 6, 21, 22.  This 
testimony is not new because it is cumulative of the 
appellant's prior statements regarding the claimed injury and 
the history of post-service physical problems, which had been 
considered by the Board.  This evidence does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the claimed in-service injury.  

The Board also finds that when this testimony is considered 
alone or in connection with evidence previously assembled, 
such as the service medical records, the March 1946 
application for VA compensation completed by the veteran, and 
the medical evidence dated shortly after separation, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board finds that 
this evidence is not new and material.  38 C.F.R. § 3.156(a).  

A former World War II nurse testified that from her 
experience treating injured front line soldiers, they were 
not necessarily treated for cold injuries at field hospitals 
since they treated only life threatening casualties.  Tr., 
pp. 28-29.  She testified that most participants would not 
likely have been treated for cold injuries and she related a 
medical book example statistic for documentation of 
trenchfoot, which occurred in 12-to-14 percent per one 
thousand troops.  Tr., p. 29.  She testified that it was 
possible that the veteran had been treated for some sort of 
cold injury that had not been documented.  Tr., pp. 29-30.  
However, she also testified that she did not treat the 
veteran during active service and that she would not have 
known had she treated him.  Tr., p. 31.  She also testified 
she did not treat the veteran after active service.  Tr., 
p. 32.  

This testimony is new as it demonstrates that there were a 
percentage of front line soldiers who sustained cold injuries 
that went unrecorded because field hospitals treated only 
life threatening casualties.  However, it does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the injury in this case since the contention is 
that the veteran was actually frozen in the snow and 
subsequently transferred by medical personnel to a field 
hospital for treatment of his thermal injuries.  The witness 
acknowledged that she had no personal knowledge of having 
treated the veteran for such an injury and did not treat the 
veteran after service.  



The evidence previously assembled shows that the veteran was 
examined and treated for unrelated conditions prior to and 
subsequent to the claimed thermal injury.  The veteran 
acknowledged that he was not wounded during active service in 
his discharge record.  The March 1946 separation physical 
examination report and his March 1946 application for VA 
compensation contain a rather comprehensive list of in-
service treatment and hospitalization for unrelated claims.  
These records included no medical findings or claims 
supporting the claim of an in-service knee injury or other 
injury related to frostbite or a thermal injury.  This 
testimony, alone or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The Board finds that this evidence is not new and material.  
38 C.F.R. § 3.156(a).  

For all these reasons, the Board concludes that the appellant 
has not submitted new and material evidence.  Thus, the claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the claim is not reopened.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


